                       Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 1 of 25


                   1   LATHAM & WATKINS LLP
                          Daniel M. Wall (SBN 102580)
                   2      Christopher S. Yates (SBN 161273)
                          Aaron T. Chiu (SBN 287788)
                   3   505 Montgomery Street, Suite 2000
                       San Francisco, California 94111-6538
                   4   Telephone: 415.391.0600
                       Facsimile: 415.395.8095
                   5   Email: Dan.Wall@lw.com
                               Chris.Yates@lw.com
                   6           Aaron.Chiu@lw.com

                   7   Attorneys for Defendant
                       Fédération Internationale de Natation
                   8

                   9
                                                  UNITED STATES DISTRICT COURT
               10
                                               NORTHERN DISTRICT OF CALIFORNIA
               11
                                                          SAN FRANCISCO DIVISION
               12

               13
                       THOMAS A. SHIELDS, ET AL,                         CASE NO. 3:18-cv-07393-JSC
               14                                                        CASE NO. 3:18-cv-07394-JSC
                                            Plaintiffs,
               15                                                        DEFENDANT FÉDÉRATION
                             vs.                                         INTERNATIONALE DE NATATION’S
               16                                                        RESPONSE TO PLAINTIFFS’
                       FÉDÉRATION INTERNATIONALE DE                      SUPPLEMENTAL BRIEF RE:
               17      NATATION,                                         JURISDICTION

               18                           Defendant.                   Date:     December 12, 2019
                                                                         Time:     9:00 AM
               19                                                        Place:    Courtroom F, 15th Floor
                       INTERNATIONAL SWIMMING LEAGUE,
               20      LTD.,                                             The Honorable Jacqueline Scott Corley

               21                           Plaintiff,

               22            vs.

               23      FÉDÉRATION INTERNATIONALE DE
                       NATATION,
               24
                                            Defendant.
               25

               26
                                            REDACTED VERSION OF THE DOCUMENT
               27                             SOUGHT TO BE FILED UNDER SEAL
               28

                                                                               DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                       NATATION’S SUPP. BR. RE : JURISDICTION
                                                                         CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                            Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 2 of 25


                   1                                                     TABLE OF CONTENTS

                   2                                                                                                                                  Page
                       I.       INTRODUCTION ............................................................................................................. 1
                   3
                       II.      OVERVIEW OF THE JURISDICTIONAL FACTS ........................................................ 4
                   4
                                A.        ISL and FINA’s Initial Negotiations Regarding a Potential MOU........................ 4
                   5
                                B.        ISL Attempts to Solicit Support from FINA’s Member Federations
                   6                      in the Spring of 2018.............................................................................................. 4
                   7            C.        USAS’ Participation in ISL was Always Conditioned upon FINA’s
                                          Approval ................................................................................................................ 6
                   8
                                D.        FINA’s June 5 Memorandum Was Intended to Inform All of Its
                   9                      Member Federations Regarding Its General Position on ISL ................................ 7
               10                         1.         The June 5 Memorandum Was Not Motivated by Any
                                                     Specific ISL Event ..................................................................................... 7
               11
                                          2.         There Was Never a “Planned Las Vegas Event” ....................................... 9
               12
                                          3.         FINA Had Indications That ISL Was Considering Various
               13                                    Potential Venues for Its Inaugural Event When It
                                                     Circulated the June 5 Memorandum ........................................................ 10
               14
                                E.        ISL Continued to Explore Potential Venues and Negotiated with
               15                         FINA after the June 5 Memorandum ................................................................... 12
               16               F.        After ISL Refused to Finalize an MOU with FINA, the Italian
                                          Federation Announced That ISL’s Inaugural Event Was Planned
               17                         for Turin, Italy ...................................................................................................... 13
               18               G.        FINA’s Response to the Turin Event and ISL’s Cancellation of the
                                          Event Gave Rise to This Lawsuit......................................................................... 14
               19
                       III.     THE DISCOVERY CONFIRMED THAT THIS COURT LACKS
               20               PERSONAL JURISDICTION OVER FINA................................................................... 15
               21               A.        FINA Did Not Purposefully Direct Any Conduct at the United
                                          States .................................................................................................................... 16
               22
                                          1.         Absent An Actual “Planned Las Vegas Event,” FINA’s
               23                                    Conduct Was Not—and Could Not Be—“Expressly
                                                     Aimed” at the United States..................................................................... 17
               24
                                          2.         Any Claimed Harm by ISL in the United States Could Not
               25                                    Have Been Caused by FINA’s June 5 Memo .......................................... 19
               26               B.        ISL’s Claims Arise Entirely out of FINA’s Conduct with Respect
                                          to the Turin Event, Not Any U.S.-Related Contacts ............................................ 19
               27
                       IV.      CONCLUSION ................................................................................................................ 20
               28

                                                                                                              DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                                      NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                               i        CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                         Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 3 of 25


                   1                                                 TABLE OF AUTHORITIES

                   2                                                                                                                                 Page(s)

                   3                                                                 CASES

                   4   Alcabes v. Capella Hotel Group LLC,
                          No. 14-CV-7650 DMG MRWX, 2015 WL 12697714 (C.D. Cal. July 8, 2015).................. 18
                   5
                       Axiom Foods, Inc. v. Acerchem International, Inc.,
                   6      874 F.3d 1064 (9th Cir. 2017) ................................................................................ 1, 4, 16, 19
                   7   Ballard v. Savage,
                          65 F.3d 1495 (9th Cir. 1995) .......................................................................................... 19, 20
                   8
                       Calder v. Jones,
                   9      465 U.S. 783 (1984) .......................................................................................................... 1, 16
               10      City of Oakland v. BP p.l.c.,
                           No. C 17-06011 WHA, 2018 WL 3609055 (N.D. Cal. July 27, 2018) ................................ 20
               11
                       Electronic Frontier Foundation v. Global Equity Management (SA) Pty Ltd.,
               12         290 F. Supp. 3d 923 (N.D. Cal. 2017) .................................................................................. 16
               13      Gilmore-Webster v. Bayou City Homebuyers Inc.,
                          No. 18-CV-05702-JSC, 2019 WL 1100492 (N.D. Cal. Mar. 8, 2019) ........................... 19, 20
               14
                       Jagen Investments LLC v. Cannon Financial Institute, Inc.,
               15         No. 2:13-CV-00868 GMN NJK, 2016 WL 11485896 (D. Nev. June 27, 2016) .................. 18
               16      Picot v. Weston,
                          780 F.3d 1206 (9th Cir. 2015) .............................................................................................. 17
               17
                       Rojas v. Hamm,
               18         No. 18-CV-01779-WHO, 2019 WL 3779706 (N.D. Cal. Aug. 12, 2019) ........................... 20
               19      Schwarzenegger v. Fred Martin Motor Co.,
                          374 F.3d 797 (9th Cir. 2004) .................................................................................... 16, 19, 20
               20
                       Walden v. Fiore,
               21         571 U.S. 277 (2014) ................................................................................................ 1, 2, 16, 17
               22

               23

               24

               25

               26

               27

               28

                                                                                                          DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                              ii                    NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                                    CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                       Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 4 of 25


                   1                            APPENDIX OF KEY INDIVIDUALS

                   2
                           Name                      Title(s) / Role(s)
                   3
                           Barelli, Paolo            President, Federazione Italiana Nuoto (Italian Swimming
                   4                                 Federation)
                                                     President, Ligue Européene de Natation (LEN)
                   5
                                                     Vice President, FINA
                   6

                   7       Buckner, Jack             Chief Executive Officer, British Swimming

                   8
                           Forbes, Chris             Former Interim CEO and Chief Commercial Officer,
                   9                                 Swimming Australia

               10
                           Grigorishin, Konstantin   Ukrainian founder and funder of ISL
               11

               12          Khan, Ali                 Chief Executive Officer, ISL

               13
                           Hinchey, Tim              Chief Executive Officer, USA Swimming
               14

               15          Marculescu, Cornel        Executive Director, FINA

               16
                           Neuburger, Dale           Vice President, FINA
               17                                    U.S. Aquatic Sports Representative, FINA
               18                                    Ex-officio Board Member, USA Swimming (through 2018)

               19
                           Rouger, David             Consultant for ISL and main ISL contact for USA Swimming
               20

               21          Unger, Mike               Chief Operating Officer, USA Swimming

               22

               23

               24

               25

               26

               27

               28

                                                                                DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                     iii                  NATATION’S SUPP. BR. RE : JURISDICTION
                                                                          CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                            Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 5 of 25


                   1   I.        INTRODUCTION

                   2             Jurisdiction over FINA turns on whether FINA’s own “suit-related conduct … create[s] a

                   3   substantial connection with” the United States, from which Plaintiffs’ claims arise. Walden v.

                   4   Fiore, 571 U.S. 277, 284 (2014); Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068–

                   5   69 (9th Cir. 2017). The Supreme Court in Calder v. Jones, 465 U.S. 783, 789 (1984), referred to

                   6   this as whether the forum was the “focal point both of the [unlawful conduct] and of the harm

                   7   suffered.” See also Axiom Foods, 874 F.3d at 1070–71 (quoting Calder, 465 U.S. at 789).

                   8   Regardless of the language used, the Court is required to: (1) identify “contacts that the ‘defendant

                   9   himself’ creates with the forum State, not the defendant’s conducts with persons who reside

               10      there,’” and then (2) find that this particular conduct in, or expressly aimed at, the forum gives rise

               11      to the plaintiff’s claims. Id. at 1068 (quoting Walden, 571 U.S. at 284).

               12                Plaintiffs’ jurisdictional allegations failed because they described a dispute that does not

               13      arise out of any conduct that FINA “purposefully directed” at this forum, as the alleged conduct

               14      by the Swiss defendant targeted a worldwide “market for the promotion and organization of top-

               15      tier international swimming competitions,” Compl. ¶ 4, and the United States was implicated

               16      simply because USA Swimming was among the many national federations FINA wrote and spoke

               17      to about ISL. MTD Order1 at 11–12. There were only two brief references to the possibility of a

               18      Las Vegas event in the Complaints, and in contrast, Plaintiffs acknowledged that the flashpoint of

               19      this dispute occurred in relation to Italy: in October 2018, ISL partnered with the Italian swimming

               20      federation on a meet that was to be held in Turin, Italy, claiming this was permissible under FINA

               21      rules because it was a “national” competition when in every respect it was an international

               22      competition. The legal claims that ISL’s current U.S. counsel threatened and advanced in an

               23      October 30, 2018 letter to FINA arise entirely out of that event in Turin and FINA’s actions relating

               24      to it; there was absolutely nothing about USA Swimming, Las Vegas or even the United States.

               25                Since that story undermines personal jurisdiction, Plaintiffs now comprehensively rewrite

               26      history. They present a fabricated narrative that this case arises out of efforts by FINA to boycott

               27      a supposedly “planned” ISL event in Las Vegas. But jurisdictional discovery confirmed what

               28
                       1
                           Shields, Dkt. 38; ISL, Dkt. 37.
                                                                                       DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             1                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                 CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 6 of 25


                   1   Plaintiffs originally alleged: that there was a fundamental dispute between FINA and ISL over

                   2   the governance of international swimming competitions—one over whether ISL could partner with

                   3   FINA national federations for its events, but without complying with FINA rules. ISL eventually

                   4   convinced the Italian federation to do so, precipitating the dispute that led to this litigation. But

                   5   because this dispute is about how—not where—ISL would be able to stage its international swim

                   6   meets, only a distortion of the evidence allows ISL to argue for U.S. jurisdiction. It is beyond

                   7   reasonable dispute that the FINA actions upon which Plaintiffs’ base their injury claim occurred

                   8   outside the U.S., were intended to ensure all FINA federations were aware of and complied with

                   9   FINA policies, and that there is a U.S. component to this story only because USA Swimming was

               10      one of numerous federations ISL contacted as a potential co-host for its competitions. That is not

               11      enough to establish specific personal jurisdiction over FINA. See Walden, 571 U.S. at 291 (“[I]t

               12      is the defendant, not the plaintiff or third parties, who must create contacts with the forum.”).

               13             Most of what follows corrects the record. That has to be, because the new U.S.-centric

               14      version of the facts ISL presents is so misleading. This is what the evidence actually shows:

               15             First, from late 2017 until October 2018, FINA and ISL were negotiating on and off over

               16      a potential relationship whereby ISL could host international club swimming competitions

               17      pursuant to FINA’s rules and as part of FINA’s calendar. Throughout, FINA had concerns that

               18      ISL was seeking to partner with FINA’s national member federations directly, circumventing

               19      FINA and FINA’s rules. FINA’s concern with ISL related to governance, an issue with no

               20      particular geographic focus, and not with where ISL wanted to host its swim meets.

               21             Second, FINA’s suit-related conduct concerns its governance rights, generally, throughout

               22      what the Complaint characterizes as “the swimming world.” There were two primary acts: the

               23      dissemination of a June 5, 2018 memorandum about ISL and the actions taken in October 2018 to

               24      challenge (ISL would say “scuttle”) the Turin meet co-hosted by the Italian federation. Plaintiffs

               25      emphasize the June 5 memo, arguing that it was specifically intended to disrupt a supposedly

               26      “planned” Las Vegas event. That is false. The evidence shows that the June 5 memo—sent to all

               27      209 of FINA’s members—was conceived and drafted because of indications that ISL was talking

               28      to numerous FINA members. In fact, by the time the letter was sent, the Italian federation, which

                                                                                      DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 7 of 25


                   1   received a draft, had advised FINA in writing that it was working with ISL on an event in Europe

                   2   and that any efforts by FINA to interfere would violate European competition law. Furthermore,

                   3   on its face the June 5 memo is about governance generally. It informed all FINA members that at

                   4   that point in time, ISL was not recognized by FINA, and that there could be certain rules

                   5   consequences if a federation or its affiliated swimmers participated in unsanctioned ISL events.

                   6          Third, FINA’s suit-related conduct was not meaningfully influenced or motivated by

                   7   events in the United States. USA Swimming (“USAS”) was one of the FINA members interested

                   8   in ISL’s concept; of that there is no doubt. But unlike the Italian federation, USAS made clear to

                   9   both ISL and FINA from early 2018 that, as a FINA member (and consistent with its legal

               10      obligations under the Ted Stevens Olympic & Amateur Sports Act), it was not in any position to

               11      partner with ISL in any way, let alone to host a U.S.-based event, without ISL first receiving

               12      FINA’s approval. There was therefore never anything like the contentious relationship FINA had

               13      with the Italian federation, which threatened to and then actually worked with ISL outside of

               14      FINA’s governance rules. FINA never had to, and never did, direct its conduct at the U.S.

               15      specifically, because there was never any risk that USAS would circumvent FINA’s governance.

               16             Last, events in Europe precipitated this dispute. A concrete location and plan for ISL’s

               17      inaugural event did not materialize until October 2018, when ISL and the Italian federation advised

               18      FINA that they would go forward with an inaugural event in Turin, irrespective of FINA’s

               19      approval. It was FINA’s response to the Italian federation’s attempt to circumvent FINA’s rules

               20      with respect to that Turin Event, and the subsequent decision by ISL to cancel it, that gave rise to

               21      the claims and injuries Plaintiffs assert here. This is exactly what Plaintiffs’ counsel asserted in a

               22      pre-suit letter to FINA and also what Plaintiffs alleged in their Complaints. See Compl., Section

               23      IV.5 (“FINA Threatens Swimmers And Compels The Aid Of Member Federations To Boycott

               24      The Turin Event And Thereby To Force Its Cancellation”).

               25             In short, discovery confirmed the international, forum-agnostic nature of this dispute, and

               26      that FINA did not “purposefully direct” any conduct at the U.S. in particular, let alone that which

               27      gives rise to Plaintiffs’ claims. There was a global governance issue that became contentious only

               28      because of the actions of the Italian swimming federation. Nothing that FINA did in or directed

                                                                                      DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 8 of 25
                           Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 9 of 25


                   1   federations. FINA learned of some of these contacts through its members. For example, in

                   2   February of 2018, representatives from USAS met with FINA in Lausanne and discussed (among

                   3   many other subjects) the prospect of USAS participating in ISL’s events. See Ex. 8; Unger Dep.

                   4   at 24:23–25:1. FINA did not object to USAS’ potential participation, provided that the ISL events

                   5   were “                                               ,” per FINA rules—which at the time was exactly

                   6   as contemplated by the MOU that FINA had been negotiating with ISL. Ex. 10.

                   7            In March 2018, ISL circulated promotional materials to various member federations about

                   8   its proposed international swim series, hoping to hold its inaugural event in December 2018. See

                   9   Exs. 13, 16. Notably, ISL’s materials indicated that the location for this inaugural event was still

               10      “      ” (id.), contradicting Plaintiffs’ claims that there were “plans” of any sort for the inaugural

               11      event to be hosted in the U.S. at this time, or that FINA’s reaction to the materials had any

               12      connection to a specific location for the event. Pls.’ Br. at 6.

               13               On March 15, 2018, a Dutch swimmer forwarded ISL’s materials to Mr. Neuburger, who

               14      brought them to the attention of Mr. Marculescu. Exs. 12; 19. The Singaporean federation also

               15      forwarded these materials to FINA, indicating that ISL had contacted them about hosting ISL’s

               16      inaugural event in December. See Ex. 18. Given the recent MOU negotiations, FINA was

               17      surprised to see ISL pursuing the event series behind its back and without any reference to FINA.

               18      See Exs. 13; 19.      This was disconcerting not because ISL’s proposed swim events would

               19      “compete” with FINA’s events, but because ISL’s surreptitious outreach to FINA’s members

               20      resonated with the recent efforts of the WSA to replace FINA as the IOC-recognized international

               21      federation for aquatic sports. See Neuburger Dep. at 95:21–96:23; Unger Dep. at 31:2–3, 9–12;

               22      46:15–21 (“I think [Mr. Marculescu] felt that there might be some question about whether [ISL]

               23      w[as] trying to infiltrate, take over the sport”).

               24               Plaintiffs make much of an email in which Mr. Marculescu told Mr. Neuburger that FINA

               25      needed to “             .” Ex. 19. The action taken occurred on March 28, when Mr. Marculescu

               26      reached out to ISL’s CEO in London, Ali Khan, explaining that

               27                                                                                           .” Ex. 21. Mr. Khan

               28      responded that despite FINA’s request that ISL change its name, ISL would be proceeding with

                                                                                         DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               5                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                   CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 10 of 25


                   1   their concept and maintaining the name “International Swimming League.” Id.

                   2           C.     USAS’ Participation in ISL was Always Conditioned upon FINA’s Approval

                   3           Mr. Neuburger (of FINA) also contacted Mr. Unger (of USAS) to see whether USAS had

                   4   received ISL’s promotional materials and if it had plans to have swimmers participate in the

                   5   potential December event, explaining that FINA was concerned that ISL had been untruthful about

                   6   its partnership with FINA. See Exs. 15; 20. Mr. Unger was similarly “                  ” because USAS

                   7   had “

                   8                                                                                            ” Ex. 20. Mr.

                   9   Unger explained that USAS had been under the impression that throughout this time, “ISL ha[d]

               10      been working with FINA, in order to garner support from [Mr.] Marculescu” for the ISL event

               11      series. Ex. 22. For USAS, participation in an ISL event without FINA approval was a nonstarter.

               12              In fact, notwithstanding Plaintiffs’ extensive effort to argue that FINA prevented USAS

               13      from working with ISL, USAS made clear to ISL from the beginning of their discussions that any

               14      USAS participation in ISL events or partnership with ISL to host events in the U.S. was contingent

               15      on FINA’s approval. See Unger Dep. at 38:21–22; id. at 173:10–17 (“Q … You made clear to ISL

               16      from the beginning of your discussions with them that USA Swimming’s position was that any

               17      ISL events needed to be approved by FINA, correct? A. That is correct. Q. And that position was

               18      a precondition for USA Swimming to partner with ISL to host an event in the U.S., too, correct?

               19      A. Yes.”). There is unequivocal confirmation of this in a June 4 internal email from ISL’s CEO,

               20      stating: “To be fair to Mike [Unger], when I met him in New York, he was pretty clear that FINA

               21      support was important and relevant and without FINA his support was unlikely.” Ex. 37. British

               22      Swimming, Swimming Australia and other federations also took the position that they would work

               23      with ISL only if and when it worked out its relationship with FINA. See Exs. 34, 38.

               24              Given USAS’ stance, all discussions between USAS and ISL regarding a potential U.S.

               25      venue for ISL’s inaugural event were subject to USAS’ understanding that ISL was working to

               26      obtain FINA’s approval for the concept. And because ISL did not obtain that approval, contrary

               27      to Plaintiffs’ characterizations, at no point during this period did USAS finalize an “intent to host

               28      ISL’s first competition in the United States.” Pls.’ Br. at 7. The unequivocal testimony and

                                                                                      DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            6                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 11 of 25


                   1   documents from USAS make this clear. For example, while USAS expressed interest in hosting

                   2   ISL’s inaugural event on April 4 (see Ex. 23), days later, on April 9, USAS CEO Tim Hinchey

                   3   indicated to Mr. Unger that he would like to “see more progress on … FINA approval [and] [a]

                   4   financial offer to [USAS from ISL]” before Mr. Unger agreed to travel to the ISL meeting that

                   5   ultimately took place in Turkey in late May (Ex. 24).

                   6          USAS was transparent not only with ISL, but with FINA, repeatedly telling FINA that it

                   7   would only work with ISL subject to FINA’s approval. See Unger Dep. at 16:7–10. The evidence

                   8   thus undercuts Plaintiffs’ theory that FINA had to “apply[] pressure against[] USA Swimming’s

                   9   desire to put on the ISL-USA Swimming event.” Pls.’ Br. at 7. USAS never moved forward with

               10      ISL to solidify plans for a U.S. event because, as Mr. Unger “

               11                                                                                                         ’” Ex.

               12      36; see also Unger Dep. at 17:19–18:1 (“[W]e told FINA on countless occasions, ‘You must get

               13      to the table with ISL.’ And we told ISL on more occasions, ‘You must get to the table with

               14      FINA.’”).

               15
                              D.      FINA’s June 5 Memorandum Was Intended to Inform All of Its Member
               16                     Federations Regarding Its General Position on ISL

               17             The discovery also confirmed that FINA’s June 5 memorandum regarding ISL was not

               18      intended to “scuttle” any particular ISL event, but rather to inform all 209 of its members that ISL

               19      was not recognized by FINA. According to Plaintiffs’ own timeline, FINA began drafting the

               20      June 5 memorandum on May 15, 2019. At this time, there was no “planned” event anywhere

               21      capable of being “targeted” by FINA’s memorandum. And the other links that Plaintiffs attempt

               22      to draw between the memorandum and a U.S.-based ISL event are refuted by the evidence.

               23                     1.      The June 5 Memorandum Was Not Motivated by Any Specific ISL Event

               24             FINA intended the June 5 memorandum to be a global, informational message that advised

               25      all FINA’s 209 member federations about its position with respect to ISL generally—that at that

               26      time, ISL was an “unauthorized body” under FINA’s rules. Plaintiffs’ revisionist theory that the

               27      memorandum was intended as a “           ” and a “          ”“                                     ” who

               28      “                          ,” (Marculescu Dep. at 171:11–15), was rejected unequivocally by Mr.

                                                                                     DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           7                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                               CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 12 of 25
Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 13 of 25
Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 14 of 25
                           Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 15 of 25


                   1   draft of the June 5 memo to its Executive Committee, Paolo Barelli, president of the Italian

                   2   Federation as well as a member of FINA’s Executive Committee, informed FINA that the

                   3   European continental swimming federation (LEN)

                   4

                   5                                                           ”9 Ex. 27. Mr. Barelli’s express declaration

                   6   that LEN would be organizing an ISL meant the event would likely take place in Europe, LEN’s

                   7   territory. See Marculescu Dep. at 234:19–235:20.

                   8            Two days later, on May 25, 2018, FINA learned that ISL had hosted a meeting in Turkey

                   9   with representatives from the Ukraine, Australia, Brazil, Russia, England, France, Germany, and

               10      USAS. Ex. 30. Plaintiffs emphasize emails indicating that Mr. Marculescu learned that Las Vegas

               11      was mentioned at this meeting, leading to conversation between Mr. Marcelescu and Mr. Unger.

               12      But they skip over the fact that Mr. Marculescu also learned that other European countries were

               13      discussed as potential venues. See Marculescu Dep. at 107:24–108:8 (“

               14

               15

               16                                                                                           .”). And again, just

               17      two days earlier on May 23 Mr. Barelli had said in writing that LEN, a European entity, would be

               18      organizing the event.

               19               Despite all of this, Plaintiffs maintain that “[i]t was the ISL competitive threat of the Las

               20      Vegas event that led to the June 5 letter.” Pls.’ Br. at 11. We understand why Plaintiffs say that—

               21      their jurisdictional arguments depend on it. But the evidence directly contradicts that there was

               22      any unique, or even important, U.S. focus to this memorandum and the decision to send it. The

               23      memorandum was intended to provide information to all 209 of FINA’s members regarding the

               24      general situation between FINA and ISL. See Ex. 39; see also Marculescu Dep. at 172–76;

               25      Neuburger Dep. at 117–18; 202–03; Unger Dep. at 92:15–25. It was drafted and definitely sent at

               26
                       9
               27        This is not the first time Mr. Barelli partnered with ISL (or its predecessor ESG) to host an event.
                       In 2017, Italian Swimming received FINA’s sanction to host an international event in 2017. ISL’s
               28      documents also indicate that Mr. Barelli was working in tandem with ISL to recruit member
                       federations to support ISL’s inaugural event. See Ex. 33.
                                                                                       DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            11                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                 CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 16 of 25


                   1   a time when a European event appeared to be ISL’s likely strategy, if only because the Italian

                   2   federation and LEN had told FINA they were working on such an event. The memorandum simply

                   3   is not the “U.S.-specific and Las Vegas-specific anticompetitive conduct” (Pls.’ Br. at 11) that

                   4   Plaintiffs need to establish jurisdiction.

                   5
                               E.      ISL Continued to Explore Potential Venues and Negotiated with FINA after
                   6                   the June 5 Memorandum

                   7           Discovery also confirmed that the June 5 memorandum did not have the effect of

                   8   “boycotting” or “scuttling” ISL’s inaugural event. In fact, ISL continued to have conversations

                   9   with member federations and negotiations with FINA from June through October 2018. If there

               10      was any lull in ISL’s interactions with USAS, it was because mere days after FINA’s circulation

               11      of the June 5 memorandum, David Rouger (of ISL) informed USAS that “ISL will be the sponsor

               12      of the event organized by British Association.” Ex. 42. Shortly thereafter, the CEO of British

               13      Swimming sent Mr. Unger of USAS a draft ISL agreement specifying that British Swimming

               14      would host the December 2018 event in London. See Ex. 43.

               15              The only tangible effect of the June 5 memorandum with respect to USAS was to have Mr.

               16      Unger reiterate that USAS would not participate absent FINA’s approval—so ISL should go get

               17      it. See Ex. 45. Despite this, ISL did not take any steps until July to talk with FINA about its

               18      events. Instead, ISL asked USA Swimming to set up an introduction with FINA on ISL’s behalf.

               19      See id.10 In response, USAS’ CEO Mr. Hinchey expressed disbelief that ISL had not made more

               20      headway with FINA, noting in an email to Mr. Unger that ISL’s request “ma[de him] question

               21      what they’ve been telling us about FINA.” Id.

               22              In July 2018, ISL finally reached back out to FINA to renew discussions about ISL’s

               23      proposed event series. Ex. 47. On August 17, 2018, ISL sent a letter to FINA, announcing that its

               24      inaugural event, an                                                                                ” would

               25      take place “                                 ” and that

               26
                       10
               27         ISL documents indicated that this was intentional; rather than reaching out to FINA on their
                       own to resolve their issues, ISL planned to first create “small alliance” with “UK Swim as the
               28      organizing body, ISL as the concept owner and commercial partner,” and “US+AUS Swimming
                       as participating teams” before going into any meeting with FINA. Ex. 44.
                                                                                       DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              12                 NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                 CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 17 of 25
Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 18 of 25
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 19 of 25


                   1   Event as a “         ” competition circumvented FINA Rule BL 12.3. Ex. 68. Because the Turin

                   2   Event was an international competition requiring FINA’s advance approval—which the Italian

                   3   federation did not obtain—it was neither “

                   4                               ” and “[                                                                       .”

                   5   Id.

                   6           On October 30, FINA received a formal cease and desist letter from ISL’s counsel

                   7   demanding that FINA sanction the inaugural event or otherwise face a lawsuit. See Ex. 70. Again,

                   8   ISL’s letter did not include a single reference to any “planned” ISL event in the United States, Las

                   9   Vegas, or even the June 5 memorandum. See id. Rather, over 5 pages, the letter meticulously

               10      detailed a theory of an “                               ” that began and ended with FINA’s “

               11             ” over the application of Rule BL 12.3—“                                  .” Id.

               12              On November 15, 2018, ISL unilaterally cancelled the Turin Event, citing the “

               13                                                                                          .” See Ex. 74. On

               14      December 7, 2018, Plaintiffs filed this lawsuit against FINA. See Compl.11

               15
                       III.    THE DISCOVERY CONFIRMED THAT THIS COURT LACKS PERSONAL
               16              JURISDICTION OVER FINA

               17              The evidence uncovered during jurisdictional discovery proved fatal to Plaintiffs’ theory

               18      of jurisdiction. The most important point is that this turned out to be the case Plaintiffs said it was

               19      before everything was recast to address jurisdiction: a dispute between two foreign entities

               20      concerning ISL’s overall relationship with FINA, precipitated by FINA’s alleged scuttling of the

               21      Turin Event, not from any U.S.-related conduct.

               22              Furthermore, as to the new, U.S.-optimized version of the case, FINA did not direct any

               23      conduct at the United States as a forum in a way that can confer specific personal jurisdiction. At

               24      most, FINA’s alleged conduct affected residents of the U.S., not the U.S. itself, and clearly it is

               25
                       11
               26        Plaintiffs’ attempts to establish jurisdiction through allegations and arguments relating FINA’s
                       Champions Swim series fail. FINA’s conduct, including any U.S.-related contacts, relating to its
               27      Champion Swim series events arose after the filing of this lawsuit, and therefore cannot serve as
                       conduct that “gives rise” to the lawsuit for the purposes of establishing jurisdiction. See Shields,
               28      Dkt. 38 at 15–16; ISL, Dkt. 37 at 15–16. If post-litigation conduct were to be considered, it
                       establishes that ISL hosted events in the United States in 2019. See Unger Dep. at 178:4–179:12.
                                                                                       DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            15                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                 CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 20 of 25


                   1   not the U.S. aspects of this dispute that were the but-for cause of the alleged injuries.

                   2           A.      FINA Did Not Purposefully Direct Any Conduct at the United States
                   3           To assess whether there is specific jurisdiction over a foreign defendant, the Ninth Circuit

                   4   applies a three-element test, the first two of which are the plaintiff’s burden to establish: (1) the

                   5   defendant must “purposefully direct” its activity toward the forum; (2) the plaintiffs’ “claim must

                   6   be one which arises out of or relates to the defendant’s forum-related activities,” and (3) the

                   7   exercise of jurisdiction must be reasonable. Axiom Foods, 874 F.3d at 1068. Establishing that the

                   8   defendant “purposefully directed” its conduct at the forum requires satisfying what is known as

                   9   the Calder “effects” test, under which the defendant must have (1) committed an intentional act;

               10      (2) expressly aimed at the forum; that (3) causes harm that the defendants knows is likely to be

               11      suffered in the forum.” Id.

               12              With respect to “purposeful direction,” the relevant inquiry “focuses on the relationship

               13      among the defendant, the forum, and the litigation.” Walden, 571 U.S. at 284. The defendant’s

               14      “suit-related conduct must create a substantial connection with the forum state,” id., and the

               15      litigation ‘must arise out of contacts that the ‘defendant himself’ creates with the forum State, not

               16      the defendant’s contacts with persons who reside there.” Axiom Foods, Inc., 874 F.3d at 1068

               17      (quoting Walden, 571 U.S. at 284). Thus, the defendant must have aimed its conduct at a forum

               18      itself, not at forum residents, or third parties with connections to the forum. See Walden, 571 at

               19      289; Axiom Foods, 874 F.3d at 1069–70. That can be an elusive distinction, which is why courts

               20      use phrases such as “focal point” or “epicenter” to capture the necessary “substantial connection.”

               21      See Calder, 465 U.S. at 789 (holding that personal jurisdiction existed in California when it was

               22      the “focal point both of the [libelous] story and of the harm suffered”); Axiom Foods, 874 F.3d at

               23      1070–71 (quoting Calder, 465 U.S. at 789); Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

               24      797, 807 (9th Cir. 2004) (same); see also Elec. Frontier Found. v. Global Equity Mgmt. (SA) Pty

               25      Ltd., 290 F. Supp. 3d 923, 936 (N.D. Cal. 2017) (finding jurisdiction under Walden given that

               26      “California may properly be said to be the epicenter of the parties’ dispute”).12 These metaphors

               27
                       12
               28         Plaintiffs’ suggestion that this “‘focal point’ authority” is “new” (at Pls.’ Br. at 2 n.1) is incorrect.
                       It harkens back to the Supreme Court’s foundational decision in Calder.
                                                                                          DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               16                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                    CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 21 of 25


                   1   do not change the inquiry; they are just a helpful way to understand and explain what it means to

                   2   say that the defendant’s contacts with the forum and the plaintiffs’ resulting injury are “tethered”

                   3   in a “meaningful” way.13 Walden, 571 U.S. at 291.

                   4          One thing that is clear is that no “meaningful” connection to the forum exists if the plaintiff

                   5   would have suffered the same injury notwithstanding the defendant’s forum contacts. See id.;

                   6   Picot v. Weston, 780 F.3d 1206, 1214 (9th Cir. 2015). That is why Plaintiffs’ effort to “turn up

                   7   the volume” on the U.S. components of this story are ultimately unavailing. “Scuttling” the Turin

                   8   event, not anything directed to the U.S. specifically, was the cause of Plaintiffs’ alleged injury.

                   9
                                      1.        Absent An Actual “Planned Las Vegas Event,” FINA’s Conduct Was Not—
               10                               and Could Not Be—“Expressly Aimed” at the United States

               11             Plaintiffs’ theory of jurisdiction centers upon a “planned Las Vegas event” that FINA

               12      “scuttled” with its June 5 memorandum. The Court previously indicated that “FINA’s June 2018

               13      letter to its member federations could conceivably establish ‘purposeful direction’ if the impetus

               14      for the letter was to scuttle the Las Vegas event,” MTD Order at 11, and therefore that is precisely

               15      what Plaintiffs claim.

               16             The evidence, however, confirmed that the June 5 memo was not focused on the U.S. in

               17      particular, but was written and issued in an environment where FINA understood that ISL was

               18      speaking with numerous FINA national federations, and one—the Italian federation—had stepped

               19      forward to say that it

               20

               21                               .” Ex. 27. The record shows that London, Singapore, Italy, Australia, and

               22      France were also rumored to be in consideration for ISL’s December 2018 event. See supra

               23      Section II.D.3. USAS also understood that Las Vegas was not the only potential location for ISL’s

               24      inaugural event (Unger Dep. at 92:6–95:4; 243:13–244:2), and learned just a few days after the

               25
                       13
               26         Walden clarified that focusing on a defendant’s “knowledge” of a plaintiff’s “strong forum
                       connections,” rather than the defendant’s “own contacts” with the forum “impermissibly allows a
               27      plaintiff’s contacts with the defendant and forum to drive the jurisdictional analysis.” 571 U.S. at
                       289. Critically, after Walden, individualized targeting—i.e., conduct by a defendant “targeted at
               28      a plaintiff whom the defendant knows to be a resident of the forum state”—can no longer “on its
                       own” establish purposeful direction. Axiom Foods, 874 F.3d at 1069–70.
                                                                                      DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            17                  NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 22 of 25


                   1   June 5 memo that ISL would be partnering with the British federation. See Ex. 42.

                   2           We also now know that USAS had told ISL repeatedly and before the June 5 memo that it

                   3   would only work with ISL if FINA approved, and that USAS said so to FINA. It therefore makes

                   4   no sense to continue entertaining the notion that USAS was the secret, specific target of the memo

                   5   because FINA thought that USAS might “go rogue.” That is a specious proposition.

                   6           The factual premise of the argument that a Las Vegas event was “planned” is also false.

                   7   Las Vegas was still very much in the “investigation” stage when FINA drafted and sent its June 5

                   8   memorandum. Mr. Unger so testified, explaining among other things that USAS faced significant

                   9   logistical obstacles and had serious concerns with building Olympic-sized pools in a Las Vegas

               10      casino the week before Christmas. See Unger Dep. at 208:13–210:22. And no contract with ISL

               11      or contracts with any venues were ever signed. See id. at 210:13–15. We also now know, based

               12      on Mr. Khan’s June 4 email, that before the June 5 memo was issued ISL had already “dropped

               13      USA region from Sportcel host-city process” in light of Mr. Unger’s many past statements that

               14      USAS required a FINA-ISL deal as a condition to moving forward. Ex. 37. That alone disproves

               15      the notion that there was an existing “Las Vegas event” that FINA could have been targeting when

               16      it circulated the memorandum.

               17              This Court’s motion to dismiss decision drew a clear distinction between was “the Las

               18      Vegas event” and “ISL’s broader outreach efforts to FINA’s member federations” as “the impetus

               19      for the [June 5] letter.” MTD Order at 11. It is now clear that the memorandum was written and

               20      sent to advise all 209 federations of the “                                                       ,” rather

               21      than of any “                   .” Marculescu Dep. at 177:1–4. Factually and legally, the June 5

               22      memorandum could not have been “expressly aimed” at the United States. See, e.g., Jagen

               23      Investments LLC v. Cannon Fin. Inst., Inc., No. 2:13-CV-00868 GMN NJK, 2016 WL 11485896,

               24      at *6 (D. Nev. June 27, 2016) (the “untargeted nature” of an email “widely distributed across the

               25      United States” insufficient to confer specific jurisdiction in Nevada); Alcabes v. Capella Hotel

               26      Grp. LLC, No. 14-CV-7650 DMG MRWX, 2015 WL 12697714, at *4 (C.D. Cal. July 8, 2015)

               27      (“email blasts” failed to constitute express aiming under the Calder “effects” test).

               28

                                                                                      DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           18                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 23 of 25


                   1                  2.      Any Claimed Harm by ISL in the United States Could Not Have Been
                                              Caused by FINA’s June 5 Memo
                   2
                              Plaintiffs must also establish that FINA’s forum-specific contacts are those that caused
                   3
                       harm to them in the forum. See Axiom Foods, 874 F.3d at 1068; Schwarzenegger, 374 F.3d at
                   4
                       802–03; see also MTD Order at 16. Because (a) there was never an actual “planned” ISL Las
                   5
                       Vegas event as of June 5, (b) USAS had already moved on from the “USA region” by June 5, and
                   6
                       (c) the acknowledged cause of that was what USAS had already told ISL about FINA approval,
                   7
                       neither ISL nor any U.S. swimmer can credibly claim that any harm that occurred to them was
                   8
                       caused by FINA having sent the June 5 memo to USAS. Plainly, it was USAS’ independent
                   9
                       decision, from the outset, that it would neither participate in ISL nor host a U.S.-based event unless
               10
                       ISL had a stamp of approval from FINA that hampered ISL’s U.S. efforts. See Exs. 20, 35, 37,
               11
                       51; see also Unger Dep. at 38:20–22; 158:18–159:1; 173:10–17. Plaintiffs repeatedly tested the
               12
                       theory that FINA’s contacts somehow influenced USAS’ position, but the evidence and testimony
               13
                       confirmed that USAS, as the NGB for swimming, independently determined that it would not
               14
                       violate FINA’s rules (and thus its obligations under the Ted Stevens Act) by partnering with an
               15
                       unauthorised body.
               16
                              B.      ISL’s Claims Arise Entirely out of FINA’s Conduct with Respect to the Turin
               17                     Event, Not Any U.S.-Related Contacts
               18             The final and critical shortcoming to Plaintiffs’ jurisdictional case confirmed by the
               19      evidence is that we know that Plaintiffs’ claims and alleged injury arose out of non-U.S. events
               20      and conduct, not any of FINA’s U.S.-related contacts. This is the same causation issue just noted.
               21      Plaintiffs must show that their claim is “one which arises out of or relates to [FINA’s] forum-
               22      related activities.” Axiom Foods, 874 F.3d at 1068. Simply put, FINA’s U.S. contacts must be the
               23      “but for” cause of ISL’s injury. Ballard v. Savage, 65 F.3d 1495, 1500 (9th Cir. 1995) (“We rely
               24      on a ‘but for’ test to determine whether a particular claim arises out of forum-related activities and
               25      thereby satisfies the second requirement for specific jurisdiction.”); see also MTD Order at 16.
               26      “The principal question of the but-for test is: but-for the defendant’s contacts with the forum state,
               27      would the claims against the defendant have arisen.” Gilmore-Webster v. Bayou City Homebuyers
               28      Inc., No. 18-CV-05702-JSC, 2019 WL 1100492, at *5 (N.D. Cal. Mar. 8, 2019) (citing Ballard,
                                                                                      DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            19                  NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                        Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 24 of 25


                   1   65 F.3d at 1500).14

                   2          Plaintiffs’ claims and alleged injury stem from the events leading to the cancellation of the

                   3   Turin Event, which was the only time that FINA ever took the position that something ISL was

                   4   doing was improper and would lead to consequences. Plaintiffs’ October 30 cease desist letter and

                   5   the Complaint put it well: this entire lawsuit “arise[s] out of” FINA’s purported “successful

                   6   measures to scuttle the Turin Event.” Compl. ¶ 59.

                   7          The June 5 memorandum did not stop ISL. ISL continued to plan an event (in London and

                   8   then in Turin) and eventually found a federation that was willing to ignore FINA’s rules: the

                   9   Italian federation. That is what led to the October 2018 breakdown in negotiations between FINA

               10      and ISL, the Italian federation’s subsequent announcement of ISL’s Turin Event, and finally the

               11      FINA actions that supposedly required the cancellation of that event and gave rise to Plaintiffs’

               12      claims and alleged injury. That conduct, as ISL itself articulated in contemporaneous, unequivocal

               13      letters from Plaintiffs’ counsel, had nothing to do with the U.S., but instead was premised entirely

               14      on FINA’s response to the attempt by the Italian federation to claim that the Turin Event was a

               15      “national” rather than an “international” competition that did not require a sanction from FINA. It

               16      is this conduct, which as ISL described as an                                    ” involving a “

               17            ” over FINA Rule BL 12.3 “                            ” that gave rise to Plaintiffs’ claims and

               18      this lawsuit. Ex. 70; see also Compl. ¶ 133 (“Plaintiffs have been harmed by FINA’s unlawful

               19      conduct in that FINA effectively forced the cancellation of the Turin Event.”).

               20             That means conduct in or directed at the U.S. specifically was not the but for cause of

               21      Plaintiffs’ claims, which is fatal to their ability to establish specific jurisdiction over FINA. See

               22      Schwarzenegger, 374 F.3d at 802–03; Gilmore-Webster, 2019 WL 1100492, at *6.

               23      IV.    CONCLUSION

               24             FINA respectfully requests this Court to dismiss Plaintiffs’ Complaints with prejudice.

               25
                       14
               26         See also Rojas v. Hamm, No. 18-CV-01779-WHO, 2019 WL 3779706, at *8 (N.D. Cal. Aug.
                       12, 2019) (allegedly tortious contacts with the forum were not the but-for cause of the plaintiffs’
               27      injury because the plaintiffs were not injured from those precise contacts); City of Oakland v. BP
                       p.l.c., No. C 17-06011 WHA, 2018 WL 3609055, at *3 (N.D. Cal. July 27, 2018) (the question is
               28      “whether or not plaintiffs’ alleged harm ... would have occurred even absent each defendant’s
                       respective [forum]-related activities”).
                                                                                      DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           20                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                                CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
                       Case 3:18-cv-07394-JSC Document 76 Filed 11/21/19 Page 25 of 25


                   1   Dated: November 21, 2019             Respectfully submitted,

                   2                                        LATHAM & WATKINS LLP
                                                              Daniel M. Wall
                   3                                          Christopher S. Yates
                                                              Aaron T. Chiu
                   4

                   5
                                                            By
                   6                                             Daniel M. Wall
                   7                                             Attorneys for Defendant
                                                                 Fédération Internationale de Natation
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                         DEFENDANT FÉDÉRATION INTERNATIONALE DE
ATTORNEYS AT LAW
 SAN FRANCISCO                                              21                   NATATION’S SUPP. BR. RE : JURISDICTION
                                                                   CASE NO. 3:18-CV-07393-JSC, CASE NO. 3:18-CV-07394-JSC
